            1    Stuart B. Wolfe (SBN 156471)
                 sbwolfe@wolfewyman.com
            2    Joshua M. Bryan (SBN 225230)
                 jmbryan@wolfewyman.com
            3    WOLFE & WYMAN LLP
            4    980 Ninth Street, Suite 2350
                 Sacramento, CA 95814
            5    Telephone: (916) 912-4700
                 Facsimile: (916) 329-8905
            6
            7    Attorneys for Defendant
                 DITECH FINANCIAL LLC
            8
            9                                 UNITED STATES DISTRICT COURT
            10                              EASTERN DISTRICT OF CALIFORNIA
            11
            12   UBONG INYANG,                                       Case No. 2:18-cv-02511-JAM-EFB
            13                         Plaintiff,
            14                                                       ORDER ON STIPULATION TO EXTEND
                         v.                                          TIME TO RESPOND TO PLAINTIFF’S
            15                                                       COMPLAINT
                 DITECH FINANCIAL LLC, et al.
            16
                                       Defendants.
            17
            18           GOOD CAUSE APPEARING, pursuant to the Stipulation between Plaintiff and Defendant
            19   DITECH FINANCIAL LLC,
            20           IT IS HEREBY ORDERED that the time for Defendant DITECH FINANCIAL LLC to
            21   respond to Plaintiff’s Complaint shall be and hereby is extended up to and including November 21,
            22   2018.
            23           IT IS SO ORDERED.
            24
            25   DATED: 11/2/2018
            26
                                                                /s/ John A. Mendez______________________
            27
                                                                United States District Court Judge
            28
                                                                 1
                                      PROPOSED ORDER RE STIPULATION TO EXTEND TIME
3205520.1
